             Case 4:18-cv-00356-JM Document 44 Filed 07/20/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

CYNTHIA D’ABADIE                                                                      PLAINTIFF

v.                                 Case No. 4:18-cv-00356-JM

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                              DEFENDANT

               DEFENDANT’S AMENDED PRETRIAL DISCLOSURE SHEET

        Defendant, Pulaski County Special School District (“District”), by its attorneys, Bequette

Billingsley & Kees, P.A., respectfully submit its Amended Pretrial Disclosure Sheet:

        1.      The identity of the party submitting information. Pulaski County Special School

District (“District”).

        2.      The names, addresses and telephone numbers of all counsel for the party.

                Jay Bequette
                Cody Kees
                Bequette, Billingsley & Kees, P.A.
                425 West Capitol Avenue, Suite 3200
                Little Rock, Arkansas 72201-3469
                E-mail: jbequette@bbpalaw.com
                        ckees@bbpalaw.com

                John W. Walker, PA
                Shawn Childs
                1723 Broadway
                Little Rock, AR 72206
                Email: johnwalkeratty@aol.com

        3.      A brief summary of claims and relief sought. Plaintiff claims her contract non-

renewal and re-assignment to a new position in the District was in retaliation for reporting

differential treatment of employees within the District, in violation of Title VII of the Civil Rights

Act of 1964.     Plaintiff seeks reinstatement to her prior position, back pay, other compensatory

damages, along with her attorney’s fees and costs.

        4.      Prospects for settlement. Unlikely.
             Case 4:18-cv-00356-JM Document 44 Filed 07/20/20 Page 2 of 6



        5.         The basis for jurisdiction and objections to jurisdiction.    Federal question

jurisdiction. No objection.

        6.         A list of pending motions.

                   (a)    None.

        7.         A concise summary of the facts.

        Plaintiff is an employee of the District, currently serving as the Energy Manager Systems

Scheduler in the Plant Planning Department of the District, since July 1, 2017.           Plaintiff

previously served as the Energy Manager for the District, a position that was eliminated at the

completion of the 2016-2017 school year.

        Plaintiff’s previous position, along with that of a co-worker, Danny Bryan, were eliminated

due to the loss of desegregation money to the District, which necessitated cost savings across the

District, including the Plant Planning Department. Plaintiff and Bryan were non-renewed in their

respective roles and offered the new position of Energy Management System Scheduler, a position

they both accepted as of July 1, 2017. Plaintiff never lost employment with the District. The

only material change in her benefits was a salary reduction of $10,931.20, as her new position was

a different range on the District’s classified salary schedule.

        The District contends Plaintiff’s non-renewal and rehire to a new position was due to

necessary budget cuts to personnel staff of around 25% due to the loss of desegregation funding.

The District has presented evidence it was going to lose nearly 21 million dollars in desegregation

funding out of its operational budget for the 2017-2018 school year, along with the loss the prior

year of nine schools with the detachment of the newly created Jacksonville-North Pulaski County

School District (“JNPSD”). All these changes necessitated the need to decrease operational staff

of the District.


                                                     2
            Case 4:18-cv-00356-JM Document 44 Filed 07/20/20 Page 3 of 6



       Despite the overwhelming evidence in this case that Plaintiff’s position was eliminated due

to budget cuts and program needs because of the continued loss of desegregation funding and the

detachment of JNPSD, Plaintiff claims that her employment action was retaliatory because she

had complained on three separate occasions to her supervisors about racial mistreatment of African

American staff and students of the District, namely that temperature set points were adversely

impacted to affect those individuals.     At bottom, Plaintiff claims that on three occasions she

complained the temperature set points were not set at the proper place, causing staff in those areas

to be uncomfortable, and her complaints led to adverse employment action.

       8.      All proposed stipulations. The District would stipulate to all of the facts set forth

in its Statement of Material Facts, including but not limited to:

       (a) Plaintiff’s salary with the District prior to and after the non-renewal at issue;

       (b) Plaintiff was part of a non-renewal in 2017;

       (c) Plaintiff’s job duties and pay, both before and after her non-renewal and re-hire to her

current position; and

       (d) Plaintiff’s written communication with the District and its agents.

       9.      The issues of fact expected to be contested.         See the District=s Statement of

Material Facts (Doc. No. 11).; Plaintiff’s Response to Statement of Facts (Doc. No. 17); Plaintiff’s

Statement of Facts (Doc. No. 18); District’s Response to Plaintiff’s Statement of Facts (Doc. No.

28).

       At bottom, the gravamen of the case is whether the District retaliated against Plaintiff by

non-renewing her position and re-employing her with lesser duties and lesser pay in retaliation for

alleged protected activity.




                                                  3
           Case 4:18-cv-00356-JM Document 44 Filed 07/20/20 Page 4 of 6



       10.     The issues of law expected to be contested. None. Contested issues related to

Plaintiff’s relief could arise pending the jury’s verdict.

       11.     A list and brief description of exhibits, documents, charts, graphs, models,

schematic diagrams, summaries, and similar objects which may be used in opening statement,

closing argument, or any other part of the trial, other than solely for impeachment purposes,

whether or not they will be offered in evidence. Separately designate those documents and

exhibits which the party expects to offer and those which the party may offer.

       The following exhibits will be offered at the trial of this matter:

               (a) February 20, 2017 Narrative of Justification for Reduction In Force of
                  Plant Planning Staff;

               (b) Plaintiff’s 2016-2017 Contract;

               (c) Plaintiff’s 2017-2018 Contract;

               (d) April 17, 2017 Notice Letter to Plaintiff;

               (e) May 25, 2017 Recall Letter to Plaintiff;

               (f) Energy Manager Job Description;

               (g) Engineering Technician Job Description;

               (h) Energy Management System Scheduler Job Description;

               (i) District’s 2017 Fiscal Allocations and Budget information; and

               (j) District’s revenue loss following JNPSD’s detachment from PCSSD.

       The following exhibits may be offered at the trial of this matter:

               (a) April 17, 2017 Non-Renewal Letter to Danny Bryan;

               (b) May 25, 2017 Recall Letter to Danny Bryan;

               (c) Plaintiff’s initial grievance to Jeff Lynch, July 6, 2016;

               (d) Email from Scott to Lynch and D’Abadie dated August 26, 2016;

                                                   4
             Case 4:18-cv-00356-JM Document 44 Filed 07/20/20 Page 5 of 6



                (e) Email from D’Abadie to PCSSD staff dated 1/20/17 and 1/24/17;

                (f) Memo from Lynch to Scott dated 2/2017;

                (g) Email from D’Abadie to Derek Scott dated 3/3/17 re College Station;

                (h) Transcript of Board Hearing held on August 8, 2017;

                (i) Email from D’Abadie to President of PCSSD Board Remele 4/11/17; and

                (j) PCSSD Classified Staffing Allocations for 2017-18.

       12.      The names, addresses, and telephone numbers of witnesses for the party.

Separately identify witnesses whom the party expects to present and those whom the party may

call. Designate witnesses whose testimony is expected to be presented via deposition and, if not

taken stenographically, a transcript of the pertinent portion of the deposition testimony.

       The District will call the following witnesses at trial:

       (a)      Dr. Jerry Guess
                Watson Chapel School District
                4100 Camden
                Pine Bluff, AR 71603

       (b)      Mr. Jeffrey Lynch
                3924 Neely Road
                Little Rock, AR 72206
                (501) 413-9737

       (c)      Mr. Paul Brewer
                3924 Neely Road
                Little Rock, AR 72206

       (d)      Mr. Glenn Shook
                3924 Neely Road
                Little Rock, AR 72206

       (e)      Dr. Linda Remele
                3924 Neely Road
                Little Rock, AR 72206

       The District may call the following witnesses at trial:


                                                  5
             Case 4:18-cv-00356-JM Document 44 Filed 07/20/20 Page 6 of 6



       (a)      Dr. Charles McNulty
                3924 Neely Road
                Little Rock, AR 72206

       (b)      Ms. Shawn Burgess
                3924 Neely Road
                Little Rock, AR 72206

       (c)      Mr. Curtis Johnson
                3924 Neely Road
                Little Rock, AR 72206

       (d)      Mr. Jerry Holder
                3924 Neely Road
                Little Rock, AR 72206

       (e)      Mr. Danny Bryan

       (f)      Ms. Cynthia D’Abadie

       13.      The current status of discovery, a precise statement of the remaining discovery and

an estimate of the time required to complete discovery. Discovery has been completed.

       14.      An estimate of the length of trial and suggestions for expediting disposition of the

action. Three to four days.



                                              Respectfully submitted,


                                              BEQUETTE, BILLINGSLEY & KEES, P.A.
                                              425 West Capitol Avenue, Suite 3200
                                              Little Rock, AR 72201-3469
                                              Phone: (501) 374-1107
                                              Fax: (501) 374-5092
                                              Email: jbequette@bbpalaw.com
                                              Email: ckees@bbpalaw.com

                                              By:         W. Cody Kees
                                                      Jay Bequette, Ark. Bar #87012
                                                      W. Cody Kees, Ark. Bar #2012118



                                                 6
